Title: Thomas Jefferson to John Hollins, 5 April 1818
From: Jefferson, Thomas
To: Hollins, John


                    
                        Dear Sir
                        Monticello
Apr. 5. 18.
                    
                    We are building a College near Charlottesville, and have occasion for two stone cutters, for whom I have written to mr Appleton our Consul at Leghorn, where I know they can be had of the first degree of skill, and for one third of what ours ask. I have taken the liberty of saying to mr Appleton that if he will ship them to Baltimore consigned to you, you will be so kind as to pay his draught for their passage and expences, and forward them on by the stage to Charlottesville. in this case it will be essential that they be not permitted to stay in Baltimore a single day as they would learn there the wages of that place, and would not come on, or stay when come. your draught on me for reimbursement shall be paid by return of the mail bringing it, either hence directly, or from Richmond. I have thought I might ask permission to make this use of your friendship; and the rather in consideration of the character of the institution on whose behalf I ask it, and I avail myself with pleasure of the occasion of renewing to you the assurance of my constant friendship and respect.
                    
                        Th: Jefferson
                    
                